PCIJ_A_14_SinoBelgianTreaty_BEL_CHN_1928-02-21_ORD_01_TL_00_FR.txt. ORDONNANCE
RENDUE A LA DATE DU 21 FEVRIER 1028.

1998. TREIZIEME SESSION (EXTRAORDINAIRE)

Le 21 février.
Dossier E. c. IX.

Présents :

MM. ANZILOTTI, Président,
HUBER, ancien Président,
WEISS, Vice-Président,
LODER,

NYHOLM,

ALTAMIRA, Juges.

Opa,

YOVANOVITCH,

BEICHMANN,

NEGULESCO, Juges suppléants.

WANG,

AFFAIRE RELATIVE A LA DENONCIATION DU TRAITE
SINO-BELGE DU 2 NOVEMBRE 186s.

La Cour,

composée ainsi qu'il est dit ci-dessus,
_aprés délibéré en Chambre du Conseil,
rend l’Ordonnance suivante :

La Cour permanente de Justice internationale,

Vu article 48 du Statut de la Cour;

Vu l’article 33 du Règlement de la Cour;

Vu la Requête introductive d’instance datée du 25 novembre
1926, déposée au Greffe de la. Cour le 26 novembre 1926 au nom
du Gouvernement belge et saisissant la Cour d’une affaire
relative à la dénonciation par le Gouvernement chinois du
Traité conclu le 2 novembre 1865 entre la Belgique et la Chine ;
5

Vu les Ordonnances rendues par le Président de la Cour en
ladite affaire le 8 janvier et le 15 février 1927;

Vu l’Ordonnance rendue par la Cour à la date du 18 juin
1927 ;

Attendu que, par une décision du 14 décembre 1926, le
Président de la Cour avait, en vertu des pouvoirs que lui
confère l’article 33 du Règlement de la Cour, fixé comme
suit les délais pour la présentation des pièces de procédure en
l'affaire :

pour le Mémoire, par la Partie demanderesse,

le mercredi 5 janvier 1927;
pour le Contre-Mémoire, par la Partie défenderesse,

le mercredi 16 mars 1927;
pour la Réplique, par la Partie demanderesse,

le mercredi 6 avril 1927;
pour la Duplique, par la Partie défenderesse, |

- le mercredi 8 juin 1927;

Attendu que, par des communications en date du 17 janvier,
du 2 mai et du 14 juin 1927, le Gouvernement belge, faisant
valoir que les Gouvernements belge et chinois avaient décidé
d'un commun accord de rouvrir les négociations ayant pour
objet la conclusion d’un nouveau traité qui remplacerait le
Traité de 1865, avait saisi la Cour de demandes tendant à
faire prolonger successivement le délai imparti au Gouverne-
ment chinois pour la présentation de son Contre-Mémoire ;

Que, d’autre part, par des décisions du Président de la
Cour prises le 20 janvier et le ro mai 1927, et par une décision
de la Cour du 18 juin 1927, il avait été successivement fait
droit à ces demandes qui semblaient destinées à répondre à
des vœux du Gouvernement chinois, lequel ne s'était, en tout
cas, pas opposé aux prorogations demandées ;

Attendu que la Cour, par son Ordonnance en date du
18 juin 1927, avait décidé de fixer comme suit les délais ulté-
rieurs de la procédure en l'affaire entre la Belgique et la
Chine relative à l’abrogation par la Chine du Traité sino-belge
du 2 novembre 1865, savoir :

pour le Contre-Mémoire, par la Partie défenderesse,
le mercredi 15 février 1928 ;
6

pour la Réplique, par la Partie demanderésse, .

le dimanche rer avril 1928;
pour la Duplique, par la Partie défenderesse,

le mardi 15 mai 1928;

Attendu que, par une lettre adressée le 14 février 1928 au
Greffier de la Cour, l’agent du Gouvernement belge en l’affaire
a demandé à la Cour, en invoquant les termes de l’article 33,
alinéa 2, du Règlement, de décider que le dépôt du Contre-
Mémoire par le Gouvernement défendeur serait considéré comme
valable après l'expiration du délai fixé pour la présentation
de cette pièce de procédure, si, toutefois, ce dépôt était
effectué à la date du 25 février 1928 ;

Que, d'autre part, par une décision en date du 21 février
1928, la Cour a fait droit à cette demande qui semblait
destinée à répondre, à un vœu du Gouvernement chinois;

Attendu que, par une nouvelle communication du 20 février
1928, adressée au Greffier de la Cour, l'agent du Gouvernement
belge a sollicité une nouvelle prolongation de six mois des
délais ultérieurs de la procédure ;

Considérant que cette demande est présentée comme répon-
dant également à un vœu du Gouvernement chinois;

Que, d’autre part, la prorogation demandée aurait pour but
de permettre aux deux Gouvernements de continuer, le cas
échéant, leurs négociations en vue de la conclusion d’un
nouveau traité ;

Considérant que, dans ces conditions, il y a lieu de donner —
suite à la demande dont il s’agit ;

La Cour

Décide, conformément aux. dispositions de l’article 33 de son
Règlement, de fixer comme suit les délais ultérieurs de procé-
dure en l'affaire entre la. Belgique et la Chine relative a la
dénonciation par la Chine du Traité sino-belge du 2 novembre
1865, savoir :

pour le Contre-Mémoire, par la Partie défenderesse,
,le mercredi 15 août 1928;
7

pour la Réplique, par la Partie demanderesse, |
le lundi re octobre 1928;

. pour la Duplique, par la Partie défenderesse,
le jeudi 15 novembre 1928.

Fait en français et en anglais, le texte français faisant foi,
au .Palais de la Paix, à La Haye, le vingt et un février mil

neuf cent vingt-huit.

Le Président de la Cour:
(Signé) D. ANZILOTTI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÜLD.

LL
